DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15079134 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-3, 5-9, 11, 12, 15-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined the following terms: 
“atomic transaction” is used to mean a series of operations, typically on a file, database, or other resource, such that either all occur, or nothing occurs.  The series of operations cannot be divided apart and executed partially from each other, which makes the series of operations “indivisible”, hence the name.  A guarantee of atomicity prevents updates to the database occurring only partially, which can cause greater problems than rejecting the whole series outright.  In other words, atomicity means indivisibility and irreducibility.
"stateless transaction" is used to mean is a transaction that treats each request
as an independent transaction that is unrelated to any previous request so that the communication
consists of independent pairs of request and response. A stateless protocol does not require the

of multiple requests. In contrast, a protocol which requires keeping of the internal state on the
server is known as a stateful protocol.
	"verifiable computing" in cryptography, is a method by which one party, the
prover, or as used in this patent a "user", can prove to another party, the verifier as used in this patent a “content provider” or “service provider” providing content that a program has been or is being executed correctly and without modification or tampering.
	"zero-knowledge protocol", in cryptography, is a method by which one party, the
prover, or as used in this patent a "user", can prove to another party, the verifier as used in this
patent a "content provider" or "service provider" providing content that a given statement is true,
without conveying any information apart from the fact that the statement is indeed true.
	"zero-knowledge verifiable computing" is a method of verifiable computing
which can also function as a zero-knowledge protocol. Examples of zero-knowledge verifiable
computing are succinct computational integrity and privacy (SCIP) technique, zero-knowledge
succinct non-interactive argument of knowledge (zk-snark) technique, and the zero-knowledge
protocol with a probabilistically checkable proof (PCP) technique.
The examined claims are therefore construed with these lexicographic definitions.  See MPEP § 2111.01IV.  Additionally, Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Therefore, except for the terms expressly recited above that have been lexicographically defined, Examiner concludes that Applicant is not his own lexicographer for any other terms or phrases.  See MPEP § 2111.01 IV. 


The instant claims attempt to improve the efficiency of zero-knowledge verifiable computing. The instant claim achieves this by receiving a request using a zero-knowledge protocol from at least a first user device for a network based service with a second user device, the request including one or more inputs, and the zero-knowledge protocol is used to ensure privacy of the first user device and the second user device; based upon the request, selecting one or more computational resources from a set of a plurality of computational resources using zero-knowledge verifiable computing to carry out the request; receiving authorization from each of the computational resources that they are capable of performing the request as an indivisible and irreducible atomic stateless transaction; in response to receiving authorization from each of the computational resources that they are capable of performing the request, executing a program to generate each of i) a cryptographic first proof based on the zero-knowledge protocol, ii) a second proof that an output from combinational logic processing was executed without any alteration detected and unrelated to any previous request and the second proof is based on a trusted 
  Performing a stateless transaction based on combinational logic is conventional at the time of the invention as evidenced by the cited reference (US 20150205834 A1 “Keeton”). Using zero-knowledge verifiable computing to execute a program is conventional at the time of the invention as evidenced by the cited reference (US 20170091750 A1 “Maim”). Selecting one or more computational resources from a set of a plurality of computation resources and receiving authorization from each of the computational resources that they are capable of performing the transactions is conventional at the time of the invention as evidenced by the cited reference (US 20030167329 A1 “Kurakake”).  The cited references, alone or in combination, do not teach the specific technique of receiving a request using a zero-knowledge protocol from at least a first user device for a network based service with a second user device, the request including one or 


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685